      Case 1:20-cv-00306-JEJ Document 1 Filed 02/20/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIAN L. YETTER,                               Case No.
            Plaintiff,

v.

MARTSON, DEROFIFF, WILLIAMS
& OTTO, PC d/b/a MARTSON LAW OFFICES,
SETH T. MOSEBEY, and
CHRISTOPHER L. NOCK,
            Defendants.

                                 COMPLAINT

                   INTRODUCTION/NATURE OF ACTION

1.    This action arises out of illegal acts and omissions of the above-named

      defendants, Martson, Dearorff, Williams & Otto PC d/b/a Martson Law

      Offices, Seth T. Mosebey, and Christopher L. Nock, who used false,

      deceptive, misleading, unfair, abusive, and oppressive practices and

      means in conjunction with attempts to collect an alleged debt or debts

      and thereby violated the Fair Debt Collection Practices Act, 15 U.S.C. §§

      1692-1692p (“FDCPA”). Plaintiff seeks actual damages, statutory

      damages, treble damages, costs, and attorney’s fees. In summary,

      Defendants had sued Plaintiff in a County that he did not reside nor

      entered into the contract nor own any property.

                                    VENUE

2.    This Court has jurisdiction pursuant to 28 U.S.C. §1331 (federal question),

      and the Fair Debt Collection Practices Act, 15 U.S.C. §1692k. Declaratory
     Case 1:20-cv-00306-JEJ Document 1 Filed 02/20/20 Page 2 of 7



     relief is available pursuant to 28 U.S.C. §§2201 and 2202.

3.   Venue is properly laid in this district pursuant to 15 U.S.C. §1692k, and 28

     U.S.C. §1391(b) and (c). Venue is proper in this District because the acts

     and transactions occurred here; Defendants transact business within this

     District.

4.   Plaintiff hereby demands a trial by jury. Fed.R.Civ.Proc. 38.

                                   PARTIES

5.   Plaintiff, Brian L. Yetter ("Yetter" or “Plaintiff”) is a natural person who

     resides in York County in Commonwealth of Pennsylvania. Because

     Plaintiff was allegedly obligated to pay a debt that is the subject of this

     case that was primarily for family, personal or household purposes, he is a

     consumer within the meaning of FDCPA, 15 U.S.C. § 1692a(3).

6.   At all times material, Defendant Martson, Dearorff, Williams & Otto PC

     d/b/a Martson Law Offices, (hereinafter “Martson Law Offices”) was and is

     a domestic corporation engaged in the practice of law and in the collection

     business within the Commonwealth of Pennsylvania with its principal

     office located at 10 East High Street, Carlisle, PA 17013 and acted by and

     through     its   owners,   managers,   officer,   shareholders,    authorized

     representatives, partners, attorneys, employees, agents and/or workmen

     on behalf of itself.

7.   At all times relevant to this Complaint, Defendant Martson Law Offices is a

     “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).
      Case 1:20-cv-00306-JEJ Document 1 Filed 02/20/20 Page 3 of 7



8.    At all times material, Defendant Seth T. Mosebey, (hereinafter “Mosebey”)

      was and is an individual engaged in the practice of law and in the

      collection business within the Commonwealth of Pennsylvania with his

      principal office located at 10 East High Street, Carlisle, PA 17013.

9.    At all times relevant to this Complaint, Defendant Mosebey is a “debt

      collector” as that term is defined by 15 U.S.C. § 1692a(6).

10.   At all times material, Defendant Christopher L. Nock, (hereinafter “Nock”)

      was and is an individual engaged in the practice of law and in the

      collection business within the Commonwealth of Pennsylvania with his

      principal office located at 10 East High Street, Carlisle, PA 17013.

11.   At all times relevant to this Complaint, Defendant Nock is a “debt

      collector” as that term is defined by 15 U.S.C. § 1692a(6).

12.   Defendants, at all times relevant hereto, were persons who used an

      instrumentality of interstate commerce or the mails in a business one of

      the principal purpose of which was the collection of debts, who regularly

      collected or attempted to collect, directly or indirectly, debts owed or due

      asserted to be owed or due another, and/or who, in the process of

      collecting its own debts, used a name other than its own which would

      indicate that a third person was collecting or attempting to collect such

      debts. Based on said activity or activities, Defendants are debt collector

      within the meaning of FDCPA, 15 U.S.C. § 1692a (6).

13.   Defendants website lists the following:
      Case 1:20-cv-00306-JEJ Document 1 Filed 02/20/20 Page 4 of 7



                      Debt Collection And Other Services For Creditors
               There is nothing more frustrating to any business than an unpaid
               debt. From individual consultants and freelancers to small
               businesses to large lending institutions, an outstanding debt is a
               violation of your rights as a creditor that we can help resolve.

               The creditors’ rights attorneys at Martson Law Offices represent
               both businesses and individuals seeking to collect a debt. We will
               help you launch the appropriate legal actions to claim the funds
               you’re owed, and we will also perform research whenever
               necessary to track down hard-to-find borrowers in Pennsylvania
               and beyond.

      See,    https://www.martsonlaw.com/debt-collection-and-creditors-rights/
      dated February 20, 2020.

14.   The Supreme Court issued Heintz v. Jenkins, 514 U.S. 291 (1995), lawyers

      have known that if they seek to collect consumer debts for clients – even

      when doing so through litigation – they might qualify as a “debt collector”

      under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq.

      (“FDCPA).

15.   The “FDCPA does apply to a lawyer . . . with a general practice including a

      minor but regular practice in debt collection.” Crossley v. Lieberman, 90

      B.R. 682, 694 (E.D.Pa. 1988), aff'd, 868 F.2d 566 (3d Cir. 1989).

16.   Defendants appear to regular collect consumer debts, including but not

      limited to Members 1st Federal Credit Union and Belco Community Credit

      Union.

17.   At all pertinent times, Defendants were hired by Belco Community Credit

      Union to collect moneys relating to consumer personal loan that was

      allegedly owed by Plaintiff to Belco Community Credit Union.
      Case 1:20-cv-00306-JEJ Document 1 Filed 02/20/20 Page 5 of 7



                              FACTUAL ALLEGATIONS

18.   Plaintiff allegedly incurred a financial obligation that was primarily for

      personal, family or household purposes and is therefore a “debt” as that

      term is defined by 15 U.S.C. § 1692a(5).

19.   On or about July 23, 2019, a collection complaint was filed by the

      Defendants against Plaintiff Yetter in the Court of Common Pleas of

      Dauphin County, Pennsylvania at case number 2019-cv-5605 concerning

      an alleged debt owed the Belco Community Credit Union.

20.   Defendants knew at the time the collection complaint was filed that

      Plaintiff Yetter resided in York County, Pennsylvania.

21.   Defendants knew at the time the collection complaint was filed that

      Plaintiff Yetter took out the loan out from the Belco Community Credit

      Union located in Hanover, York County, Pennsylvania.

22.   Plaintiff Yetter did at all times relevant hereto resides in York County,

      Pennsylvania.

23.   Plaintiff Yetter brings this action for damages against Defendants for

      violations of the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C. §

      1692 et.seq.

24.   “Congress enacted the FDCPA after noting abundant evidence of the use

      of abusive, deceptive, and unfair debt collection practices by many debt

      collectors.” Brown v. Card Serv. Ctr., 464 F.3d 450 (3rd Cir. 2006)

      (internal quotations omitted); see, e.g., Id. at 453 (quoting 15 U.S.C.
      Case 1:20-cv-00306-JEJ Document 1 Filed 02/20/20 Page 6 of 7



      §1692(a)) (“Abusive debt collection practices contribute to the number of

      personal bankruptcies, to marital instability, to the loss of jobs, and to

      invasions of individual privacy.”).

25.   Section 1692i of the FDCPA provides venue rules for where debt collectors

      may bring legal actions against consumers regarding a debt. 15 U.S.C. §

      1692i(a).

26.   The FDCPA venue provision, 15 USC §1692i provides in pertinent part:

             (a) Venue
             Any debt collector who brings any legal action on a debt against
             any consumer shall—
             ....
             (2) . . . bring such action only in the judicial district or similar legal
             entity—
             (A) in which such consumer signed the contract sued upon; or
             (B) in which such consumer resides at the commencement of the
             action.
             15 U.S.C. § 1692i (emphasis added).
27.   When enacting the FDCPA, Congress was concerned about consumers

      having to defend against suits in distant or inconvenient courts.

28.   Defendants’ Collection Action fled in a judicial district (Dauphin County)

      that he neither resided in nor entered into the contact within, is a violation

      of the Fair Debt Collection Practices Act, 15 U.S.C. §1692i(a)(2).

29.   Defendants’ violation of § 1692i(a)(2) of the FDCPA renders them liable

      for damages, costs, and reasonable attorneys’ fees. (See, 15 U.S.C. §

      1692k).

30.   Defendants’ collection actions violated the Fair Debt and Collections

      Practices Act.
      Case 1:20-cv-00306-JEJ Document 1 Filed 02/20/20 Page 7 of 7



31.    As a result of Defendants’, its agents, servants, and/or employees,

       violations of the FDCPA as set forth herein, Defendants’, its agents,

       servants, and/or employees, are liable to Brian L. Yetter pursuant to 15

       U.S.C. § 1692k (a)(2)(B) as follows: (i) the amount of actual damages

       sustained, plus $1,000 per violation; (ii) costs of bringing this action, plus

       reasonable attorneys’ fees as determined by the Court; (iii) such other

       and further relief as the Court deems appropriate.

                                  REQUEST FOR RELIEF

Peter Salvatore prays that this Court;

1.     Declare that Defendants debt collection practices violated the FDCPA;

2.     Enter judgment in favor of Brian L. Yetter, and against Defendants, for

       actual and statutory damages, costs, and reasonable attorneys’ fees as

       provided by § 1692k(a) of the FDCPA; and

3.     Grant such further relief as deemed just.

                                                   Respectfully submitted,


                                                   /s/ Clayton S. Morrow
                                                   Clayton S. Morrow, Esq.

MORROW & ARTIM, PC
Clayton S. Morrow, Esquire
PA I.D. 53521
304 Ross Street
Mitchell Building, 7th Floor
Pittsburgh, PA 15219
(412) 281-1250
Direct Line (412) 209-0656
csm@ConsumerLaw365.com
